MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so *665insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals correctly sustained the Immigration Judge’s determination that petitioner was removable as charged. See De Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004) (“Pure questions of law raised in a petition to review a decision of the BIA are reviewed de novo.”). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.